389 U.S. 329 (1967)
GERMANN
v.
UNITED STATES.
No. 384.
Supreme Court of United States.
Decided December 11, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Louis Bender for petitioner.
Solicitor General Griswold, Assistant Attorney General Vinson, Ralph S. Spritzer, Beatrice Rosenberg and Paul C. Summitt for the United States.
PER CURIAM.
The petition for certiorari is granted.
The judgment of the United States Court of Appeals for the Second Circuit is vacated, and the case is remanded to the United States District Court for the Southern District of New York in order to give that court an opportunity to consider the motion to substitute the Konkursamt Basel-Stadt (the Bankruptcy Office of Basel, Switzerland) as party petitioner, and to reconsider that court's former adjudication of contempt and the accompanying fine in light of the original petitioner's death.
It is so ordered.